Citation Nr: 1503436	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  05-13 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to February 2, 2010, and in excess of 20 percent thereafter. 

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to February 2, 2010, and in excess of 20 percent thereafter.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2004 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A videoconference hearing was held in March 2009 before the undersigned Acting Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record (Transcript).  In July 2009, the Board remanded these claims for additional evidentiary development.  In a December 2011 decision, the Board denied the claims on appeal. 

Subsequent to that action, the Veteran appealed the denial to the Unites States Court of Appeals for Veterans Claims (Court).  While the case rested with the jurisdiction of the Court, the Board, sua sponte, issued an additional decision in September 2012 vacating the December 2011 decision, and remanding the Veteran's appeal for a hearing before a Decision Review Officer (DRO).  In that decision, the Board found that, while a second Board hearing was not appropriate, the Veteran nonetheless demonstrated that he was denied due process of law because his request for a DRO hearing had not been addressed by the RO, and additional evidence associated with the record was not considered at the time of the December 2011 Board decision.

Citing Cerullo v. Derwinski, 1 Vet. App. 195, 201 (1991), VA's Secretary filed an Unopposed Motion to Remand (Motion) noting that, due to the Veteran's appeal to the Court prior to the Board's September 2012 decision, the Board was without jurisdiction to take any action on the Veteran's claims at that time, to include vacatur of the December 2011 Board decision.  In an Order dated in November 2012, the Court granted the Motion, set aside the Board's September 2012 decision, and remanded the case to the Board for re-adjudication.  Because that decision was set aside, no action was taken pursuant to the Board's September 2012 vacatur or remand.  

The Veteran's claims were then remanded by the Board for further development in September 2013.  The issues of entitlement to service connection for posttraumatic stress disorder, hearing loss, and tinnitus were granted by the RO in April 2014.

The Board also notes that the Veteran's representative, David L. Huffman, no longer has the authority to represent VA claimants.  To that end, the Veteran was mailed a letter, dated in November 2014, affording him the opportunity to procure alternate representation.  Following a 30-day period, no response was received.  Therefore, the Board will proceed as if the Veteran is pro se, and as such will decide these claims based on the evidence currently of record.

The issue of entitlement to an earlier effective date for total disability based upon individual unemployability (TDIU) has been raised by the record (see DRO Hearing Transcript, December 2013, p. 2), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The most probative evidence shows that hypertension was not demonstrated in service, was not compensably disabling within a year of separation from active duty, and is not is etiologically related to a service-connected disability. 

2.  Prior to February 2, 2010, Veteran's peripheral neuropathy of the right lower extremity was no more than mildly disabling. 

3.  From February 2, 2010, the Veteran's peripheral neuropathy of the right lower extremity is no more than moderately disabling.

4.  Prior to February 2, 2010, Veteran's peripheral neuropathy of the left lower extremity was no more than mildly disabling. 

5.  From February 2, 2010, the Veteran's peripheral neuropathy of the left lower extremity is no more than moderately disabling.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred therein; hypertension was not caused or aggravated by a service-connected disability, to include diabetes.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  Prior to February 2, 2010, the criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2014). 

3.  Prior to February 2, 2010, the criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2014). 

4.  From February, 2, 2010, the criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2014).
 
5.  From February, 2, 2010, the criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in November 2003 and August 2004 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  As such, the VCAA duty to notify was satisfied for each issue.

As to the increased rating claims, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection have been more than substantiated, the claim have been proven, thereby rendering 38 U.S.C.A. § 5103(a)  notice no longer required because the purpose that the notice was intended to serve has been fulfilled.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices provided, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran of the evidence necessary to substantiate his claims.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence since the Board's remand.  

Further, VA has obtained examinations with respect to the claims on appeal and each examination and opinion is adequate for rating purposes.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide an examination, it must ensure that the examination or opinion is adequate).  Thus, the Board finds that there has been substantial compliance with the September 2013 remand, and VA has satisfied the duty to assist.  Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Here, the Veteran has claimed that service connection is warranted for hypertension, either stemming from his period of active service or as secondary to his service-connected diabetes mellitus.  To that end, the Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Turning to his period of active service, service treatment records are negative for report of, treatment for, or diagnosis of elevated blood pressure readings or a diagnosis of hypertension.  The Veteran's blood pressure at time of separation in September 1971 was 120/80.  Here, the Veteran does not deny the lack of an in-service diagnosis.  Instead, he claimed in October 2003 that his diagnosis of hypertension was related to his service-connected diabetes.

Private records dated in 2001 and 2002 note that the Veteran was treated for syncope episodes/seizures.  Records from 2002 and 2003 reflect elevated blood pressure readings (130/90 and 160/98).  A March 2003 report indicated that the Veteran had no history of hypertension.  

A private physician noted in an October 2003 report that the Veteran had diabetes mellitus, as well the "usual problems" that went with that disorder, to include hypertension. 
The Veteran was afforded a VA examination to address this issue in February 2010, at which time the Veteran stated that he had a history of hypertension approximately as long as he had had diabetes.  While poorly-controlled hypertension was diagnosed, it was examiner's opinion that this condition was not permanently-aggravated by diabetes.  The examiner pointed out that diabetic nephropathy was not present in this instance.  Given the Veteran's normal renal function, there was no evidence that his diabetes had caused a worsening of his blood pressure.  Moreover, in reviewing prior blood pressure readings, there was no evidence of increased blood pressure beyond normal progression.  It was acknowledged that a private doctor stated in October 2003 that the Veteran had hypertension and dyslipidemia associated with diabetes.  However, the examiner pointed out that the private provider did not indicate that diabetes caused or aggravated these conditions.  Instead, the examiner noted that while these conditions are often seen together, it does not mean that one caused or aggravated the other. 

Regarding the conflicting medical opinions of record, the October 2003 private opinion used in support of the Veteran's claim is not actually an opinion at all, as it contains no rationale to support its supposition.  Further, and as noted by the February 2010 VA examiner, hypertension and diabetes may regularly be seen together, but such an association does not equate to a medical nexus.  The private provider did not indicate that the Veteran's hypertension was caused by diabetes, or aggravated beyond normal progression by diabetes.  It was not indicated that such a disorder stemmed from the Veteran's period of service, and the Veteran's medical history was not discussed in any detail.  As such, the Board finds that this statement lacks probative value.

In contrast, VA's examiner discussed the Veteran's medical records extensively, and provided a thorough recitation of blood pressure readings from 1999 through 2003.  She determined that it was unlikely that the Veteran's hypertension was caused or aggravated by the Veteran's service-connected disabilities, as the lack of diabetic nephropathy and normal renal function did not signal a worsening of the Veteran's hypertension beyond normal progression.  Not stopping there, she also found that the private statement from October 2003 only suggested that diabetes and hypertension are often seen together.  She indicated that such a pairing did not mean that hypertension was caused or aggravated by diabetes.

The Board further notes that the Veteran testified before the undersigned in March 2009.  He stated that he was diagnosed with hypertension at the same time he was diagnosed with diabetes.  See Transcript, p. 36. 

While the Veteran contends that hypertension is related to his service-connected diabetes, there is no probative medical evidence within the record to support an etiological relationship.  Regarding his assertions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the disorder of hypertension is quite complex, requiring detailed research into its causes and manifestations.  The Veteran has not demonstrated the medical competency necessary to afford any probative weight to his assertions.    

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed hypertension is related to his period of active duty, was diagnosed within a year of separation, or caused/aggravated by any service-connected disability.  Instead, the probative VA medical opinion of record found that diabetes was less likely than not medially linked to the Veteran's hypertension in this instance.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim, and it must be denied.

Increased Ratings

In this case, the Veteran is challenging initial, currently-assigned evaluations for service-connected peripheral neuropathy of the bilateral lower extremities.  To that end, disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  

The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7  (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3  (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

Here, the Veteran has claimed that his service-connected neurological disabilities are more severe than his current evaluations (in each of two staged ratings) would indicate.  Prior to February 2, 2010, his disability evaluation in each lower extremity is evaluated at 10 percent disabling.  From that date forward, a 20 percent evaluation has been assigned.  

Diagnostic Code 8520, for paralysis of the sciatic nerve affords an 80 percent rating for complete paralysis, in which the foot dangles and drops, no active movement is possible of the muscle below the knee, and flexion of knee weakened or (or very rarely) lost.  A 60 percent rating is provided for incomplete paralysis of the sciatic nerve that is severe, with marked muscular atrophy.  A 40 percent rating is provided for moderate severe incomplete paralysis, a 20 percent rating is provided for moderate incomplete paralysis, and a 10 percent rating is provided for mild incomplete paralysis. 

The general rating criteria for diseases of the peripheral nerves provide that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  However, the Board also notes that the words mild, moderate and severe are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014). 

Turning to the evidence of record, private reports from 2003 reflect complaints of pain in the hips, knees, ankles, and toes.  The Veteran underwent a VA examination in April 2006.  At that time, while pain in his right leg was reported, his gait was normal.  Muscle strength was 4/5 and equal in the lower extremities.  Sensation was diminished in the feet and returned to normal in the mid-soles, bilaterally.  The Veteran reported numbness and tingling of the feet and ankles, as well as constant stinging in his feet.  He denied flare-ups or current treatment. 

The Veteran underwent a second VA examination related to his peripheral neuropathy on February 2, 2010.  The Veteran reported numbness and intermittent pain from his toes up through his calves, bilaterally.  Physical examination showed muscle strength was 4/5 and equal bilaterally.  He was able to stand on his toes and heels, and his posture and gait were normal.  He was able to get up from his chair and on and off of the examination table without assistance.  Bilaterally, sensation was decreased to the entire foot up to the mid-calf involving the superficial sensory nerves.  There was no atrophy, abnormal muscle tone, or bulk, and no joints were affected.  Neuritis and neuralgia were present, and the examiner noted that the impact on the Veteran's daily activities was mild to moderate. 

During a July 2011 VA general medical examination, the Veteran reported bilateral leg pain, manifested as shooting pain which starts at the knees and travels to the feet.  Gait was normal.  Muscle strength was 5/5, bilaterally, with no atrophy, spasm, or other muscle abnormalities.  Decreased pulse was noted, but there were no abnormal findings.  Sensory examination was normal, to include light touch, pinprick, and position sense.  While upper extremity peripheral neuropathy was noted, peripheral neuropathy of the lower extremities was not diagnosed.

Most recently, the Veteran was afforded a VA examination to address this issue in March 2014.  At that time, the Veteran's diagnosis of diabetic peripheral neuropathy of the lower extremities was confirmed.  The Veteran did not report constant pain of the left lower extremity (a notation as to the right is not present), nor did he report intermittent pain of either lower extremity.  Instead, he reported numbness and paresthesias.  Strength was 5/5 in the knees and 4/5 in the feet.  Position sense was normal in the left lower extremity, and decreased in the right.  Light touch was absent in the feet and ankles, and normal in the knee and thigh.  Vibratory sensation was decreased, bilaterally, as was cold sensation.  There was no muscle atrophy.

The examiner indicated that the Veteran's lower extremity peripheral neuropathy in the sciatic nerve was mild, bilaterally, with incomplete paralysis.  The femoral nerves were normal.  It was also determined that the Veteran's disability did not have an impact upon his ability to work.

Following a review of the evidence of record, to include additional VA and private treatment reports which do not reflect symptom severity greater than observed during the several VA examinations, the Board finds that the Veteran's disability is properly evaluated at 10 percent prior to February 2, 2010.  Even in consideration of the Veteran's subjective complaints of pain, numbness, and tingling in his feet, the objective evidence of record shows no more than mild diminished sensation, bilaterally.  As noted above, muscle strength was 4/5, and while sensation was diminished in the feet, it returned to normal in the mid-soles, bilaterally.  Further, he denied flare-ups or current treatment.  As such, the evidence does not support a finding of a moderate disability during this period.  Therefore,  prior to February 2, 2010, the criteria for an initial disability rating in excess of 10 percent for radiculopathy of the right and left lower extremities have not been met. 

From February 2, 2010, to the present, the Board finds that the medical evidence of record reflects, at worst, moderate peripheral neuropathy of the right and left lower extremities.  Again taking the Veteran's subjective complaints of pain, numbness, and tingling into account, the objective evidence of record shows no more than moderately-diminished sensation to light touch and pinprick.  While light touch was absent in the feet and ankles during the most recent examination, gait was consistently normal throughout this period.  Further, the March 2014 examiner indicated that the Veteran's disability was manifested by only mild incomplete paralysis of the sciatic nerve (with the median nerve normal), despite the light touch finding.  Strength was 4/5 in the feet and 5/5 in the knees.  Importantly, the sensory examination was normal.  Regarding the February 2010 VA examiner who found that the Veteran's peripheral neuropathy was moderate, it was subsequently noted that the impact on the Veteran's daily activities was mild to moderate.  As such, there is no objective evidence of record indicating that the Veteran's peripheral neuropathy of the right and left lower extremities was more than moderate at any point on or after February 2, 2010.  Therefore, the Board finds that the criteria for a disability rating in excess of 20 percent have not been met during this period. 

Accordingly, as the preponderance of the evidence of record is against the claim for an initial increased ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities, prior to February 2, 2010, as well as increased ratings in excess of 20 percent thereafter. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014). 

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disabilities.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing pain and numbness of the lower extremities.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disabilities, and has in this case, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have, as these types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

In this case, the fact that the Veteran has a lower extremity disability is not in dispute.  The only question before the Board is the level of disability.  Here, the Board has determined that the findings and opinions provided by VA examiners of record should be afforded the greater probative weight in making these findings.  See Guerrieri.  

The Board has further considered whether the Veteran's claims warrant referral for consideration of an extraschedular rating per 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.   First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this regard, it is important for the Veteran to understand that the problems he has cited are the basis for the current evaluations.  A 20 percent evaluation is, by definition, a significant disability evaluation which takes into account lost income.  Importantly, the Board notes that the Veteran is in receipt of a total disability rating due to individual unemployability, so the Veteran's occupational impact has certainly been addressed. 

After comparing the manifestations and reported impairment of function of the Veteran's lower extremities, the Board finds that symptoms (and functional impairment) for this disabilities are more than encompassed by the currently-assigned schedular ratings at each stage.  As such, the schedular criteria are not inadequate for either claim, and referral for consideration of extraschedular rating is not necessary.  See Thun.  

The Board recognizes the doctrine of resolving reasonable doubt in favor of the Veteran, however the evidence is not so evenly-balanced and does not support higher evaluations.  As such the doctrine is not for application in this case.


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is denied. 

Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity, prior to February 2, 2010, and in excess of 20 percent thereafter, is denied. 

Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity, prior to February 2, 2010, and in excess of 20 percent thereafter, is denied.


____________________________________________
S. J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


